                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
ELLIS EVERETT,
      Plaintiff,

v.                                                  Case No: 8:21-cv-0973-MSS-JSS

ALPHA RECOVERY CORP.
OF COLORADO AND FIRST
PORTFOLIO VENTURES I, LLC,
      Defendants.
____________________________________/

                   NOTICE OF DISMISSAL WITH PREJUDICE

      Plaintiff and Defendants Alpha Recovery Corp. of Colorado and First Portfolio

Ventures I, LLC, having resolved this matter between themselves by mutual

agreement, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff hereby

DISMISSES this action with prejudice, effective June 9, 2021, each party to bear its

own costs and attorneys’ fees.

      Respectfully submitted on June 9, 2021, by:

                                              /s/ Brandon D. Morgan
                                              Brandon D. Morgan, Esq.
                                              Florida Bar Number: 1015954
                                              Seraph Legal, P. A.
                                              1614 N. 19th St.
                                              Tampa, FL 33605
                                              (813) 567-1230
                                              BMorgan@SeraphLegal.com
                                              Attorney for Plaintiff
                            CERTIFICATE OF SERVICE

      I hereby certify that on June 9, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF System, and through that service a copy was
sent with e-notice to all parties.

                                                /s/ Brandon D. Morgan
                                                Brandon D. Morgan, Esq.
                                                Florida Bar Number: 1015954




                                       Page 2 of 2
